     Case 2:20-cv-00145-JAM-AC Document 11 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CYMEYON HILL,                                      No. 2:20-cv-0145 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   MICHAEL SAVAGE,
15                      Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 30, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. Plaintiff has filed

23   objections to the findings and recommendations, as well as a proposed First Amended Complaint

24   premised on entirely different circumstances and against a different defendant.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                       1
     Case 2:20-cv-00145-JAM-AC Document 11 Filed 05/06/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed January 30, 2020, are adopted in full;

 3          2. This action is dismissed without leave to amend for failure to state a claim upon which

 4   relief may be granted, see 28 U.S.C. § 1915(e)(2)(B)(ii).

 5
     DATED: May 5, 2020
 6
                                                  /s/ John A. Mendez____________            _____
 7

 8                                                UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
